Exhibit 10.2

 

PROMISSORY NOTE

 

Borrower:

Wayside Technology Group, Inc ; Lifeboat Distribution, Inc. ; Techxtend, Inc. ;
and Programmer’s Paradise, Inc.

1157 Shrewsbury Avenue

Shrewsbury , NJ  07702

Lender:

Citibank, N.A.

3950 Regent Blvd.

Regent South - Second Floor

Irving, TX  75063

 

Principal Amount:  $10,000,000.00

Date of Note:  January 4, 2013

 

PROMISE TO PAY.  To repay Borrower’s loan, Wayside Technology Group, Inc ;
Lifeboat Distribution, Inc. ; Techxtend, Inc. ; and Programmer’s Paradise, Inc. 
(“Borrower”) jointly and severally promise to pay to Citibank, N.A. (“Lender”),
or order, in lawful money of the United States of America, the principal amount
of Ten Million & 00/100 Dollars ($10,000,000.00) or so much as may be
outstanding, together with interest on the unpaid outstanding principal balance
calculated from the date of the first advance until repayment of all advances.

 

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on January 4, 2016.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning February 4, 2013, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied to the loan in
the following order: (1) interest; (2) principal; and (3) charges, fees and
penalties.  Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the LIBOR
Rate (the “Index”).  The Index is not necessarily the lowest rate charged by
Lender on its loans.  If the Index becomes unavailable during the term of this
loan, Lender may designate a substitute index after notifying Borrower.  Lender
will tell Borrower the current Index rate upon Borrower’s request.  The interest
rate change will not occur more often than each day; however, the rate will be
adjusted each business day to reflect day-to-day changes in the Index.  Borrower
understands that Lender may make loans based on other rates as well.  Interest
on the unpaid principal balance of this Note will be calculated as described in
the “INTEREST CALCULATION METHOD” paragraph using a rate of 1.500 percentage
points over the Index.  NOTICE:  Under no circumstances will the interest rate
on this Note be more than the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.

 

LIBOR RATE. “LIBOR Rate” means the rate of interest determined by Lender in
accordance with its customary procedures and utilizing such electronic or other
quotation sources as it considers appropriate to be the prevailing rate per
annum at which deposits in United States dollars are offered to Lender by first
class banks in the London interbank market for interest periods of one (1) month
shortly after 11:00 a.m. (London time) two (2) banking days prior to (i) the
date of each Advance hereunder and (ii) the date of each daily repricing of the
Index, or, if the LIBOR Rate becomes unavailable during any period in which
credit is available to the Borrower, in the discretion of Citibank, the base,
reference or other rate then designated by Citibank for general commercial loan
reference purposes, it being understood that such rate is a reference rate,
which serves as the basis upon which effective interest rates are calculated for
loans making reference thereto.

 

PREPAYMENT.  Borrower may pay without fee all or a portion of the amount owed
earlier than it is due.  Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest.  Rather, early payments will reduce the principal
balance due.  Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language.  If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender.  All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: 
Citibank, N.A.; 3950 Regent Blvd. ; Regent South - Second Floor; Irving, TX 
75063.

 

LATE CHARGE.  If a payment is 15 days or more late, Borrower will be charged
4.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT.  If any Event of Default shall occur, including failure
to pay upon final maturity, Lender, at its option, may, if permitted under
applicable law, increase the interest rate on this Note to 4.500 percentage
points above the index.  The interest rate will not exceed the maximum rate
permitted by applicable law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default.  Borrower fails to make any payment when due under this Note.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. 

 

--------------------------------------------------------------------------------


 

However, this Event of Default shall not apply if there is a good faith dispute
by Borrower as to the validity or reasonableness of the claim which is the basis
of the creditor or forfeiture proceeding and if Borrower gives Lender written
notice of the creditor or forfeiture proceeding and deposits with Lender monies
or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its reasonable discretion, as being an adequate reserve
or bond for the dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity.  Lender in good faith believes itself insecure.

 

JUDGMENT OR ORDER FOR PAYMENT OF MONEY. Borrower shall be in default hereunder
should Borrower fail to satisfy or comply with any judgment or order for the
payment of money, which sum shall not be subject to full, complete and effective
insurance coverage, shall be rendered against the Borrower and either
(i) enforcement proceedings shall have been commenced by any creditor upon that
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of that judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect.

 

LENDER’S RIGHTS.  If any Event of Default shall occur, Lender may declare the
entire unpaid principal balance on this Note and all accrued unpaid interest,
together with all other applicable fees, costs and charges, if any, immediately
due and payable.

 

ATTORNEYS’ FEES; EXPENSES.  Borrower agrees to pay all costs and expenses Lender
incurs to collect this Note.  This includes, subject to any limits under
applicable law, Lender’s reasonable attorneys’ fees and Lender’s legal expenses
whether or not there is a lawsuit, including reasonable attorneys’ fees and
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), and appeals.  If not prohibited by applicable
law, Borrower also will pay any court costs, in addition to all other sums
provided by law.

 

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of New
York without regard to its conflicts of law provisions.

 

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of New York County, State of New
York.  Nothing herein shall affect the right of the Lender to bring any action
or proceeding against the Borrower or its property in the courts of any other
jurisdiction.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law and upon the
occurrence and during the continuance of any Event of Default, Lender reserves a
right of setoff in all Borrower’s accounts with Lender and its subsidiaries and
affiliates (whether checking, savings, or some other account and whether
evidenced by a certificate of deposit).  This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law and upon the occurrence and
during the continuance of any Event of Default, to charge or setoff all sums
owing on the indebtedness against any and all such accounts, and, at Lender’s
option, to administratively freeze all such accounts to allow Lender to protect
Lender’s charge and setoff rights provided in this paragraph.

 

COLLATERAL.  Borrower acknowledges this Note is secured by a Commercial Security
Agreement and a Commercial Pledge Agreement as of even date.  If there is any
inconsistency between the terms and conditions of this Note and the terms and
conditions of the collateral documents, the terms and conditions of this Note
shall prevail.

 

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Borrower may
draw, repay and redraw the principal of this Note from time to time until the
maturity date; provided, however, that Borrower shall only have the right to
draw or redraw under this Note if no Event of Default and no event which, with
the giving of notice and/or lapse of time, would be an Event of Default shall
have occurred or be continuing.  Advances under this Note, as well as directions
for payment from Borrower’s accounts, may be requested orally or in writing by
Borrower or by an authorized person.  Lender may, but need not, require that all
oral requests be confirmed in writing.  Borrower agrees to be liable for all
sums either:  (A)  advanced in accordance with the instructions of an authorized
person or  (B)  credited to any of Borrower’s accounts with Lender.  The unpaid
principal balance owing on this Note at any time may be evidenced by
endorsements on this Note or by Lender’s internal records, including daily
computer print-outs.

 

LINE OF CREDIT - ONLINE ACCESS. Requests for advances under this Note, as well
as payments from Borrower’s accounts, may also be made on Lender’s online
banking system.   Borrower agrees to be liable for all sums either: (A) advanced
in accordance with the online instructions or (B) credited to any of Borrower’s
accounts with Lender.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

JURY WAIVER. BORROWER HEREBY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING HEREUNDER OR IN CONNECTION HEREWITH TO THE
EXTENT PERMITTED BY APPLICABLE LAW.

 

GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower  (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit;  (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness;  (c) exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral;  (d)  apply such security and direct
the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine;  (e) release, substitute, agree not
to sue, or deal with any one or more of Borrower’s sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose;  and  (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower.  Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. 

 

--------------------------------------------------------------------------------


 

All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone.  All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made.  The obligations under this Note are joint
and several.BORROWER:

 

 

WAYSIDE TECHNOLOGY GROUP, INC

 

 

 

 

 

By:

/s/ Thomas J. Flaherty

 

Authorized Signer for Wayside Technology Group, Inc

 

 

 

 

 

LIFEBOAT DISTRIBUTION, INC.

 

 

 

 

 

By:

/s/ Thomas J. Flaherty

 

Authorized Signer for Lifeboat Distribution, Inc.

 

 

 

 

 

TECHXTEND, INC.

 

 

 

 

 

By:

/s/ Thomas J. Flaherty

 

Authorized Signer for Techxtend, Inc.

 

 

 

 

 

PROGRAMMER’S PARADISE, INC.

 

 

 

 

 

By:

/s/ Thomas J. Flaherty

 

Authorized Signer for Programmer’s Paradise, Inc.

 

 

--------------------------------------------------------------------------------